Judge EAGLES
dissenting.
I respectfully dissent.
In my judgment the record is devoid of evidence that Roland McMahan had the requisite authority from his church to perform *113marriages. Testimony from McMahan and the defendant unequivocally stated that McMahan was not ordained and had no authority to perform weddings. The testimony of the wife Willie Mae Woodruff focused on the purported ceremony itself and the defendant’s announced belief in Biblical authority for polygamy and did not deal with whether McMahan was authorized by his church to perform marriage ceremonies. The fact that defendant may have believed that polygamy was scripturally permissible, that he intended to marry a second person while still married, and that a purported ceremony was conducted, does not supply the missing element of proof in this criminal prosecution. There is no evidence that McMahan was “authorized by his church” as required by G.S. 51-1. Accordingly, I dissent and would vote to vacate the conviction.